United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 18-2037
                      ___________________________

                           Andrew Stephen Williams

                      lllllllllllllllllllllPlaintiff - Appellant

                                         v.

   Minnesota Department of Corrections; Tom Roy; Eddie Miles; Minnesota
 Correctional Facility-Faribault, Mailroom Department; Minnesota Correctional
    Facility-Faribault, Property Department; Rice County; City of Faribault;
   Washington County; City of Bayport; County of Dakota; City of Hastings

                    lllllllllllllllllllllDefendants - Appellees
                                     ____________

                   Appeal from United States District Court
                  for the District of Minnesota - Minneapolis
                                  ____________

                            Submitted: May 1, 2019
                              Filed: May 6, 2019
                                [Unpublished]
                                ____________

Before LOKEN, GRUENDER, and SHEPHERD, Circuit Judges.
                          ____________

PER CURIAM.
      Andrew Williams appeals the district court’s1 dismissal of his pro se complaint.
Having carefully reviewed the record as to the claims Williams raises on appeal, and
the parties’ arguments on appeal, we find no basis for reversal. See Plymouth Cty.
v. Merscorp, Inc., 774 F.3d 1155, 1158 (8th Cir. 2014) (de novo review of Fed. R.
Civ. P. 12(b) dismissal order). Accordingly, the judgment is affirmed. See 8th Cir.
R. 47B.
                       ______________________________




      1
      The Honorable Joan N. Ericksen, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Hildy
Bowbeer, United States Magistrate Judge for the District of Minnesota.

                                         -2-